DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 26-42, in the reply filed on 3/16/2017 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(ii) the composition of claim 41, consisting of deoxycholic acid or a salt thereof and phosphatidylcholine; 
(iii) high frequency ultrasonic vibration massage (claim 33); and
(iv) the treatment of cellulite (claim 42), 
in the reply filed on 3/16/2017 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that the independent claim 26, as currently amended, no longer reads on the election under (ii) (a composition consisting of deoxycholic acid or a salt thereof and phosphatidyl choline), but now requires the 29 recited ingredients in 6 phases.  Accordingly, the topically administered composition under examination is 
i) as PHASE A, water, 0.75% sodium lauryl sulfate, 3.0% Azelaic-Kojic Acid mixture (50/50), 3.0% hyaluronidase-collagenase-artichoke mixture, 3.0% (l)-carnitine-aminophylline mixture (50/50) and 5.000% isopropyl alcohol; 
ii) as PHASE B, 14.1% stearic acid, 2.8% glyceryl stearate, 3.0% niacin, 1.0 olive oil, 4.0% dimethicone, 3.5% 2-hydroxyethyl octadecanoate, 4.0% ethyl alcohol, 2.0% caffeine; 
iii) as PHASE C, 5.0% linoleic acid, 0.5% tocopherol acetate, 5.7% lactic acid (88%), 5.00% niacinamide, 0.8% evening primrose oil; 
iv) as PHASE D, 2.0% lecithin, 20.0% sodium deoxycholate, 0.75% polyethyleneglycol lauryl ether (Brij 35); 
v) as PHASE E, 0.5% phenoxyethanol, 0.5% caprylyl phcnoxyethanol; and 
vi) as PHASE F, 0.5% triethanolamine (TEA).

Response to Arguments
Applicants' arguments, filed 12/16/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/549,732, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As discussed below, claim 26 and all claims dependent therefrom, as currently amended, do not have written description support in the specification as filed.  Accordingly, the claim has an effective filing date of the instant application date, 2/24/2016.

Drawings
The Examiner notes the statement of the Specification at p. 7, 4th
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: The Examiner notes the statement of the Specification at p. 7, 4th paragraph, that the filed contains at least one drawing executed in color.  However, the Examiner does not find any color drawings in the file.  Therefore, the reference to color drawings should be removed from the specification.
Appropriate correction is required.
The substitute specification filed 12/16/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
Furthermore, while the “Example 1.2” title is not considered to introduce New Matter, the statement that a formulation having the following components was made by combining the following phases to form a solution that was then combined with a cream base as described in Example 1 changes the formulation preparation and would result in changes in amounts of components from that of the disclosure.  This change introduces New matter.  
Additionally, elimination of the 9.66% for water also changes the disclosed amount of water; this change is construed as introducing new matter.  Elimination of the (50/50) after (L)-carnitine-aminophylline mixture broadens which mixtures may be used in the disclosed formulation.  This change also introduces New Matter.
Applicant argues that the specification has been amended to correct obvious clerical errors; that the Table heading added clarifies that the Table relates to a separate composition from that described in the text above the Table; that text has been inserted which corresponds to that in Example 1 indicating that the components are combined as described in Example 1.  While Applicant states “No new matter is believed to be submitted by way of this amendment as it would be clear to one of skill in the art given the overall teachings of the specification and the teachings in Example 1, the Examiner does not agree.  
The Table 1.2 heading is not construed to introduce New Matter, as analysis of the ingredients in the text above the Table show them to be different from those of the Table.
It is clear that omissions are present, as the specification appears to be missing some connecting elements.  However, Applicant cannot add new information, such as 
Removal of the % water is not supported by unrelated statement at p. 13, 4th paragraph.  The original Table does not indicate water q.s., but states a specific 29.38 % amount of water.  While it is clear that the amounts of the table sum to greater than 100%, it is arbitrary to select water as the component for which there is an error.
Removal of the (50/50) ratio from (L)-carnitine-aminophylline mixture broadens which mixtures may be used in the disclosed formulation.  These changes introduce New Matter to the specification, which is not supported by the original specification and claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 33-34, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, the phrase polyethyleneglycol lauryl ether (Brij 35) renders the claim indefinite because it is unclear whether the limitation(s) (Brij 35) following the phrase polyethyleneglycol lauryl ether are part of the claimed invention.  See MPEP § 2173.05(d).
The term “Brij” is a trademark.  Thus, “(Brij 35)” used in claim 26 to identify a particular material is indefinite (see MPEP 2173.05(u)).  It is not clear why this term is in the claim.
Applicant argues the claim has been amended to remove the reference to Brij 35.  The amended claims do not reflect this change.  Therefore, the rejection is maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 29, 33-34, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Amended independent claim 26 requires, inter alia, topical administration a composition consisting of:
i) as PHASE A, water, 0.75% sodium lauryl sulfate, 3.0% Azelaic-Kojic Acid mixture (50/50), 3.0% hyaluronidase-collagenase-artichoke mixture, 3.0% (l)-carnitine-aminophylline mixture (50/50) and 5.000% isopropyl alcohol; 
ii) as PHASE B, 14.1% stearic acid, 2.8% glyceryl stearate, 3.0% niacin, 1.0 olive oil, 4.0% dimethicone, 3.5% 2-hydroxyethyl octadecanoate, 4.0% ethyl alcohol, 2.0% caffeine; 
iii) as PHASE C, 5.0% linoleic acid, 0.5% tocopherol acetate, 5.7% lactic acid (88%), 5.00% niacinamide, 0.8% evening primrose oil; 
iv) as PHASE D, 2.0% lecithin, 20.0% sodium deoxycholate, 0.75% polyethyleneglycol lauryl ether (Brij 35); 
v) as PHASE E, 0.5% phenoxyethanol, 0.5% caprylyl phcnoxyethanol; and 
vi) as PHASE F, 0.5% triethanolamine (TEA).
The claim further requires a composition form limitation: “the composition is in the form of cream or emulsion”, and the step of massage at the site of administration.

This amended claimed composition now requires the above 29 explicit ingredients.
The Examiner’s review of the specification closest composition in the Table of Example 1, set forth below for consideration:

Example 1 Formulation 
Comparison to Claim composition
%
Component
Required by Claim 26

PHASE A
same
29.38%
water
water, a different amount
0.750%
Sodium lauryl sulfate
0.75% sodium lauryl sulfate 
3.0%
Azelaic-Kojic Acid mixture (50/50)
same
3.0%
Hyaluronidase-collagenase-artichoke mixture (50/50)
same
3.0%
(L)-carnitine-aminophylline mixture (50/50)
same
5.000%
Isopropyl alcohol
same

PHASE B
same
14.100%
Stearic acid
14.1% stearic acid
2.820%
Glyceryl stearate se
2.8% glyceryl stearate
3.0%
Niacin (B3)
3.0% niacin
1.000%
Olive oil
1.0% olive oil
4.00%
dimethicone
4.0% dimethicone
3.500%
MYRJ52 (2-hydroxyethyl octadecanoate)
3.5% 2-hydroxyethyl octadecanoate
4.000%
Ethyl alcohol (pure)
4.0% ethyl alcohol
2.0%
Caffeine
same

PHASE C
same
5.000%
Linoleic acid
5.0% linoleic acid
0.500%
Tocopherol acetate
0.5% tocopherol acetate
5.700%
Lactic acid 88%
5.7% lactic acid (88%) 
5.00%
Niacinamide
same
0.800%
Evening primrose oil
0.8% evening primrose oil

PHASE D
same
2.000%
Lecithin – (phospholipon g)
2.0% lecithin 
20.000%
Sodium deoxycholate
20.0% sodium deoxycholate
0.750%
BRIJ35 (polyoxyethylene lauryl ether)
0.75% polyoxyethylene lauryl ether (Brij 35); note Brij is a TM

PHASE E
same

Phenoxyethanol
0.5% phenoxyethanol
0.500%
Caprylyl phenoxyethanol
0.5% caprylyl phenoxyethanol

PHASE F
same
0.500%
TEA (triethanol amine)
0.5% triethanolamine (TEA)
100.0000%*






Forms disclosed
Forms claimed

Cream/emulsion
Cream or emulsion


*Note: sum of amounts of Table in Example 1 of the disclosure is 119.80% (although significant figures only to one decimal point for some components, i.e., sum of 119.8%); the sum of ingredients different from 100% is not physically possible.  Clearly, there is some error in the disclosed amounts, but where the error is present is not clear, and would not be recognized by a skilled artisan from the disclosure.  
The disclosed Example 1 formulation contains 6 phases, and 29 explicit ingredients, each present in specific indicated amounts (each specified at a precision of 2-5 significant figures).  Re Phases A-F in claim 26, the Examiner presumes the recited cream or emulsion (the disclosure characterizes the formulation as both) is a combination of the 6 recited phases; i.e., the claim has been construed to indicate a product made by combining the 6 recited phases.  It appears from the attempted specification amendment (which has not been entered), that there is further requirement to mix the claimed ingredients with a cream base, which would change the concentrations of the ingredients, before administration to a site at or proximate adipose tissue??
The amount of water recited in amended claim 26, is no longer specified in the claim amendment; i.e., water is present q.s. (because of “consisting of” transition language), which does not correspond to the disclosed amount of 29.38% (in the th paragraph).  
The Examiner notes that p. 16, 3rd paragraph describes how Example 1 is made, and does use language that certain components are dissolved in water (water would be q.s., in this case), but the ingredients are not the same (e.g., deoxycholic acid is used, not sodium deoxycholate; DMSO is used, but is not in the table) and amounts used are not the same as those of the table following (e.g., 5% phophatidylcholine is used, instead of 2.0% lecithin in the table; 10% deoxycholic acid is used instead of 20.0% sodium deoxycholate in the table).  Clearly, the discussion describing dissolving in water (q.s.) does not apply to the formulation of the table following, which corresponds to a different composition.
The Examiner did not find sufficient support to change the amount of water from a stated amount to a q.s. amount, because the table does not use water q.s. type disclosure.  An argument that this is what is meant is not sufficient.  
The Examiner also reviewed the original claims, and did not find written description support in the claims, or in the claims combined with the specification.
Furthermore, the closest disclosure to the claims, Example 1, does not discuss the addition of a step of massage at the site of administration to the Example 1 applied of inventive PCDC cream with ultrasonic of high frequency ultrasound device massage for 60 seconds.  The Table of Example 1 is not labeled “PCDC” cream.  Example 2 describes a PCDC with 10% deoxycholate (not the 20.0% amount of sodium deoxycholate in claim 26) and 5% PC (not the 2.0% amount of lecithin in the claim 26 composition). Thus, the singular massage disclosure is not generally disclosed, and is not associated with the Example 1 Table composition. Applicant’s declaration that massage has been used with the formulation does not demonstrate possession at the time of filing of the instant application of the claimed process of amended claim 26; it also does not place the public in possession of the claimed step of the method, or the further limitations of claims 33, 34, or 42, for the claimed formulation. (This rejection is not based on lack of enablement of the claimed method, but on lack of written description, introducing New Matter into the claims.)
For these reasons the amended claims introduce New Matter.
To introduce new matter into the specification/claims, a continuation-in-part type application may be filed. 

Applicant argues:
The claims stand rejected for allegedly lack of written description. The Examiner has alleged that there is no written description for the amount of water in claim 26, and alleges that the table does not use water q.s. type disclosure. Applicant disagrees with this continued rejection of the claim in view of the knowledge in the art and the teachings in the description. 
In this regard, the Examiner is referred to page 13 of the specification which teaches that the inventive composition is prepared in a suitable solvent which may include water and: Sufficient solvent should be added so that the total of all components in the composition is 100 wt/wt%, i e. solvent to quantity sufficient (q.s.). Typically, some portion of the solvent will be used initially to solubolize the pharmaceutical agent prior to adding the micelle-forming compounds. The composition will typically contain between about 1 wt./wt. % to 20 wt./wt. % of the solvent... 
In view of this teaching in the application, and the knowledge in the art, one of skill in the art would appreciate that the level of water is adjusted based on the amounts of the other components in the composition. This teaching would be understood to apply to the compositions taught in the application, including the composition of the Table in the Examples. This is particularly so given that the Table refers to the fact that the amounts of the components in the composition total to an amount of 100%. Since it is known that solvents such as water are generally adjustable, and the specification also provides this teaching, the claim has been amended accordingly. Given the teachings of the specification as provided above, it is submitted that the amendment to the claim is fully supported by the application and does not constitute new matter. The Examiner has noted that the claim does not include the limitation to "lactic acid (880%)". The claim has been amended to include this limitation. The claim has also been amended to correctly recite "1.0% olive oil". Finally, the Examiner alleges that there is no written description for the addition of a step of massage at the site of administration to the Example 1 applied formulation. Applicant disagrees with this rejection for the following reasons. Applicant submits that the specification describes methods and compositions for use to non-surgically reduce fat deposits by topically administering the composition - see page 8 of the specification. The specification teaches throughout the components that may be incorporated into the composition. Topical administration of the composition would be understood to include massage. 
The Examples illustrate compositions for use in the methods. Thus, in view of the overall teachings in the specification, one of skill in the art would appreciate that the methods described with respect to a composition described in the specification are equally applicable to other exemplary compositions in the specification. Thus, the teachings generally of topical administration, and the teaching of massage as described in the human clinical study of Example 3, would be understood to be applicable to the use of the compositions in the specification such as that described in the Table of Example 1. Indeed, Example 3 teaches the use of PCDC formulated as a cream. Each of the compositions taught are PCDC formulations, comprising PC and DC, and thus, one of skill in the art would have expected that each of the exemplified formulations could similarly be used, particularly in view of the overall teachings of the specification. With respect to PCDC, while some of the Examples teach 10% deoxycholic acid or its salt, deoxycholate and 5% phosphatidylcholine, these amounts may be varied in accordance with the teachings in the specification at pages 11 which teaches about 1% by weight to about 15% by weight of the detergent such as deoxycholate, and teaches an amount of 1-20% by wt of a micelle- forming compound such as lecithin (comprises phosphatidylcholine) as at page 13 of the specification.

This is not persuasive.
The Examiner does not dispute that p. 13 contains a statement of general addition of solvent (not specifically water, but including water), q.s..  Amounts of solvent (not specifically water, but including water) encompassing 1-20% are also disclosed.  However, there is no relationship between this disclosure and the table amounts, which disclose water at 29.38% in the original specification, i.e., an amount above the 1-20 wt% range of p. 13 (p. 16, 3rd line of table).  Changing 29.38% to water at q.s. amount changes this disclosure, and would not have been apparent that the error in amounts is due to water.  
The Examiner does not dispute that topical administration is taught in the specification, but this is not “massage at the site of administration”.  The only two disclosures of massage are in Example 3, which uses PCDC, a different formulation from that claimed.  This does not demonstrate Applicant was in possession of the method now claimed, and it does not place the public in possession of the claimed method, but the originally filed specification and claims.
As previously stated, to correct the disclosure and claims by adding New Matter requires filing of a continuation-in-part type application.
Regarding Applicant’s position that “thus, one of skill in the art would have expected that each of the exemplified formulations could similarly be used, particularly in view of the overall teachings of the specification”; “could similarly be used” type analysis does not demonstrate that the original specification has disclosure of the instant claimed method.  The Examiner maintains the instant claims contain New Matter.
If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or denial of the benefit of the filing date of a previously filed application.
MPEP 2163.06 indicates: Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. … If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611